i.•   •   l   ;-\
      AO 245Il(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                     Page 1 ofl   Lt
                                           UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                                                      JUDGMENT IN A CRIMINAL CASE
                                      v.                                                                                 (For Offenses Committed On or After November 1, 1987)



                          Elias Israel Quiroz-Zamora                                                                     Case Number: 3:19-mj-22043

                                                                                                                         Jesus Mos_gueda
                                                                                                                         Defendant's Attorney


      REGISTRATION NO. 75132298
      THE DEFENDANT:
       IZl pleaded guilty to count(s) 1 of Complaint
                                                   ~~~~~~~~~~~~~~~~~~~~~~~~~~~



          0 was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                     Nature of Offense                                                                                                Count Number(s)
      8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                                      1
          0 The defendant has been found not guilty on count( s)                                               ~~~~~~~~~~~~~~~~~~~




          0 Count(s)                                                                                                      dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                               '
                                      :Bi TIME SERVED                                                              0                                           days

          IZl Assessment: $10 WAIVED lZl Fine: WAIVED
          IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          0 Court recommends defendant be deported/removed with relative,                            charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                       Wednesday, May 22, 2019
                                                                                                                       Date of Imposition of Sentence

                                   .··~   ,,                  ,,.,,.,, U
                                                                       .. n/!)       f/"""D
                                                                                     w/·.orri :'   I,\

          Received            //     ·()I                    rr      i,; :···""'"'   f..,,,,. ..
                      DUSM                                                                                             H
                                                             MAY 2 2 2019                                              UNITED STATES MAGISTRATE JUDGE
                                                  CL.ER~(,    U.S. Dl.STRiCT COURT
                                               SOUTHZ:i"~!"; DiSTf~ICT  OF Ct~LlFORNiA
          Clerk's Office            Cop~v                                                                oE_PuTY                                                      3:19-mj-22043
